MR. JUSTICE MATTHEWS
delivered the opinion of the court.
Plaintiff having commenced annulment proceedings, the court, on application of the defendant, awarded her temporary alimony, suit money and attorney’s fees necessary to enable her to defend. The plaintiff appeals, challenging the jurisdiction of the court to make such an order in an annulment proceeding.
The question thus raised was disposed of contrary to the' [1] contention of plaintiff in the ease of State ex rel. Wooten v. District Court, 57 Mont. 517, 189 Pac. 233. However, as the power of the court exists only while the validity of the marriage continues in doubt, or, as was said 'in the Wooten Case, while “the annulment suit is pending, whether in the district court, or in this court on appeal,”' the allowance, under the order, will cease upon the final entry of a decree in favor of the husband.
The order of the district court of Chouteau county is affirmed.

Affirmed.

Mr. Chief Justice Brantly and Associate Justices Holloway, Hurly and Cooper concur.